                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CALIFORNIA PARENTS FOR the                          Case No.     17-00635 CRB (JSC)
                                         EQUALIZATION OF EDUCATION
                                   8     MATERIALS, et al.,
                                                                                             ORDER RE: PLAINTIFF’S MOTION
                                                         Plaintiffs,                         TO COMPEL
                                   9
                                                  v.                                         Re: Dkt. No. 198
                                  10

                                  11     Tom TORLAKSON, et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiffs challenge the framework of the California public school curriculum for sixth
                                  14
                                       grade students addressing Hinduism (“the Framework”). Following the district court’s rulings on
                                  15
                                       Defendants’ motion to dismiss (Dkt. No. 119), and Plaintiff’s motion for leave to amend (Dkt. No.
                                  16
                                       204), the sole claim remaining is Plaintiff’s Establishment Clause claim on the second prong of
                                  17
                                       the Lemon test. Now pending before the Court is a discovery dispute joint letter brief regarding
                                  18
                                       Plaintiffs’ request for certain electronic discovery. (Dkt. No. 198.) In particular, Plaintiffs seek all
                                  19
                                       of Defendants’ records as to the Framework and Hinduism regardless of whether the public would
                                  20
                                       have been aware of the records or their content. After carefully considering the parties’ letter brief
                                  21
                                       and attached exhibits, as well as the history of this case, the Court denies Plaintiffs’ request.
                                  22
                                       Plaintiffs have failed to show that the voluminous documents they seek tend to prove or disprove
                                  23
                                       the claim remaining in this lawsuit. Further, any slight relevance is outweighed by the burden of
                                  24
                                       production.
                                  25
                                                                                  DISCUSSION
                                  26
                                              The issue in Plaintiffs’ remaining Establishment Clause claim is whether the government
                                  27
                                       action—the Framework addressing the Hindu religion—“has the principal or primary effect of
                                  28
                                   1   advancing or inhibiting religion.” California Parents for the Equalization of Educational

                                   2   Materials (“CAPEEM”) v. Torlakson, 267 F. Supp. 3d 1218, 1230 (N.D. Cal. 2017). “Courts

                                   3   must analyze the primary effect from the perspective of an observer who is both informed and

                                   4   reasonable.” Id. In the elementary school context, such as here, “the primary effect prong of the

                                   5   Lemon test asks whether an ‘objective observer in the position of an elementary school student

                                   6   would perceive a message of . . . disapproval [of religion].” Id. Because Plaintiffs are challenging

                                   7   the content of the sixth grade curriculum, “the Court analyzes the second Lemon prong from the

                                   8   perspective of a reasonable sixth grader.” Id.

                                   9          In connection with this claim, Defendants have produced all documents that were “ever

                                  10   uploaded, published, publicly displayed, or otherwise made available for public observation,”

                                  11   including audio and video recordings of the relevant public meetings. (Dkt. No. 198-9 at ¶ 3.)

                                  12   Defendants contend that this is all an objective observer could have perceived and thus no more is
Northern District of California
 United States District Court




                                  13   relevant, or at least reasonable to produce. Plaintiffs insist that Defendants must produce more.
                                       Rather than identify particular documents that they believe are relevant, however, Plaintiffs appear
                                  14
                                       to contend that all documents responsive to their 14 document requests (Dkt. No. 198-1) should be
                                  15
                                       produced, regardless of whether an objective observer could have been aware of the documents.
                                  16
                                       The Court denies Plaintiffs’ demand.
                                  17
                                              The requested documents are not relevant to the claim at issue in this case. See Fed. R.
                                  18
                                       Civ. P. 26(b)(1). For example, Request No. 4 seeks:
                                  19
                                              All electronically stored information relating to the Framework that includes one
                                  20
                                              or more of the following terms: Hindu, Hinduism, Christ, Christian, Christianity, Jesus,
                                  21          New Testament, Jew, Jews, Jewish, Judaism, Moses, Exodus, King David, timeline, time
                                              line, Islam, Muslim, Muslims, Muhammad, Islamic, Sikh, Sikhs, Sikhism, Religion,
                                  22          Religions, Religious, Aryan, caste, AIT, AMT, Witzel, Kenoyer, Indo-European, Indo-
                                              Eurasian, Steve Farmer, India, Indian, Indians, South Asian, South Asians, and SAFG.
                                  23

                                  24   (Dkt. No. 198-1 at 4.) Plaintiffs offer no explanation as to how this wide swath of electronic

                                  25   discovery tends to prove or disprove how an objective observer would perceive the Framework’s

                                  26   discussion of Hinduism if it was never publicly available. Instead, they broadly insist that it is

                                  27   relevant to the “history and context” of the challenged government action and therefore

                                  28   discoverable. (Dkt. No. 198 at 2 n.4) (citing McCreary County v. ACLU, 545 U.S. 844, 862

                                                                                         2
                                   1   (2005); Trunk v. City of San Diego, 629 F.3d 1099, 1118 (9th Cir. 2011)). The “specific sequence

                                   2   of events” referred to in McCreary, however, were “the traditional external signs that show up in

                                   3   the text, legislative history, and implementation of the statute, or comparable official act.”

                                   4   McCreary, 545 U.S. at 862 (emphasis added) (internal quotation marks and citation omitted).

                                   5   Plaintiffs have the “external” signs; they seek internal information. Nothing in McCreary supports
                                       their request. To the contrary, McCreary emphasized that the court’s inquiry on an Establishment
                                   6
                                       Clause claim does not involve “psychoanalysis of a drafter’s heart of hearts.” Id. Similarly, in
                                   7
                                       Trunk, the “history and setting” considered by the Ninth Circuit included the Memorial’s long
                                   8
                                       history of religious use and symbolism—all publicly available facts. 629 F.3d at 1118-1120.
                                   9
                                              Plaintiffs’ reliance on Jewish War Veterans of America Inc. v. Gates, 506 F. Supp. 2d 30
                                  10
                                       (D.D.C. Sep. 18, 2007), fails to persuade this Court otherwise. That case was not limited to a
                                  11
                                       Lemon test prong two Establishment Clause claim; instead, the “foremost” issue was prong one—
                                  12
Northern District of California




                                       legislative purpose. Id. at 46. Here, in contrast, the district court has already ruled that the
 United States District Court




                                  13
                                       California framework has a secular purpose as a matter of law. CAPEEM, 267 F. Supp. 3d at
                                  14
                                       1228. Thus, discovery would have necessarily been broader in Jewish War Veterans. For
                                  15
                                       example, the Jewish War Veterans court addressed whether particular emails were relevant to the
                                  16
                                       excessive entanglement prong of the Lemon test. 506 F. Supp. 2d at 49. The district court here
                                  17   has ruled that there was no excessive entanglement. CAPEEM, 267 F. Supp. 3d at 1229-30.
                                  18          To justify their broad document requests, Plaintiffs have identified a few issues in the
                                  19   “history and context” of the Framework’s adoption. First, they contend Defendants told the public
                                  20   that they would select experts through the contracting process conducted by the California
                                  21   Department of Education, but instead chose to solicit handpicked professors who would
                                  22   supposedly provide reports as public comment. From that history and context, Plaintiffs contend
                                  23   that “[a] reasonable observer would question – and Plaintiffs are entitled to know – whether the

                                  24   process of choosing and consulting with experts behind the scenes was designed to manipulate the

                                  25   content of the Framework in a way that would deride Hinduism and not be subject to public

                                  26   scrutiny.” (Dkt. No. 198 at 3 (emphasis added).) Plaintiffs never explain and do not cite any

                                  27   authority as to why they “are entitled to know.” Further, regardless of whether the process was

                                  28   subjectively designed to manipulate the Framework’s content, the impression on the objective

                                                                                          3
                                   1   observer would be the same.

                                   2          Second, Plaintiffs complain that Defendants solicited input from the South Asian Faculty

                                   3   Group in violation of Defendants’ own deadlines and the regulations governing public comment.

                                   4   (Id.) Plaintiffs may make this argument to the district court, but again they still do not explain

                                   5   how reviewing documents addressing the solicitation of the Group would tend to prove or

                                   6   disprove the Framework’s effect on an objective observer who had no access or knowledge of the

                                   7   content of those documents. The same is true as to Plaintiffs’ emphasis that two members of the

                                   8   South Asian Faculty Group were also associated with the California History-Social Science

                                   9   Project, the Framework’s primary author. Plaintiffs’ inquiry is not relevant.

                                  10          The Court is not ruling that records that were not publicly available are never discoverable

                                  11   in connection with a Lemon test prong two Establishment Clause claim. It is instead ruling that

                                  12   Plaintiffs have not identified any such records that are relevant and should be discoverable. This
Northern District of California
 United States District Court




                                  13   conclusion is further supported by the burden Plaintiffs’ request places on Defendants. (Dkt. No.

                                  14   198-9.) It is not reasonable, nor proportional to the needs of this narrowed case, to require

                                  15   Defendants to produce the requested documents in the hope that something useful may come up.

                                  16   Defendants are thus similarly not required to produce privilege logs for these documents.

                                  17          This Order disposes of Docket No. 198.

                                  18   Dated: November 13, 2018

                                  19

                                  20
                                                                                                     JACQUELINE SCOTT CORLEY
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
